Opinion filed December 21, 2005  












 








 




Opinion filed December 21, 2005  
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00243-CV 
 
                                                    __________
 
                                      STEVE
JENNINGS, Appellant
 
                                                             V.
 
                                     RICHARD
GUTHRIE, Appellee
 
 

 
                                          On
Appeal from the 35th District Court
 
                                                          Brown County, Texas
 
                                               Trial
Court Cause No. CV0504149
 

 
                                              M
E M O R A N D U M   O P I N I O N
Steve Jennings, an inmate in the Texas Department
of Criminal Justice - Institutional Division, 
sued Richard Guthrie seeking $13,017 in actual damages and $75,000 in
punitive damages for injuries he allegedly sustained when Guthrie sold his car
and sold or gave away his three dogs. 
The trial court found that the claim was frivolous and that Jennings had
failed to comply with the mandatory requirements of Tex. Civ. Prac. & Rem. Code Ann. '
14.004(a) (Vernon 2002).  The trial court
then dismissed the claim.  We affirm.




In his brief, Jennings argues that the trial court
erred in determining that his claims were frivolous, that Section 14.004(a) was
unconstitutional, and that Section 14.004(a) has not been properly Aauthenticated@
or Aenacted.@

We note that Jennings failed to preserve his
constitutional challenges pursuant to Tex.
R. App. P. 33.1. Gowan v. Texas Dept. Of Criminal Justice, 99
S.W.3d 319 (Tex. App.CTexarkana
2003, no pet.).  Moreover, the
constitutional arguments raised by Jennings have been rejected. Gowan,
99 S.W.3d at 323; Thomas v. Bilby, 40 S.W.3d 166 (Tex. App.CTexarkana 2001, no pet.); Thomas v.
Bush, 23 S.W.3d 215 (Tex. App.CBeaumont
2000, pet. den=d).  The challenges that Section 14.004(a) has not
been properly authenticated or enacted have also been rejected.  Murphy v. State, 95 S.W.3d 317 (Tex. App.CHouston [1st Dist.] 2002, pet. ref=d).
Because we find that the trial court did not abuse
its discretion when it found that Jennings had failed to comply with the
mandatory provisions of Section 14.004(a), we need not address Jennings=s arguments that the trial court erred
in finding that his claim was frivolous. 
Tex. R. App. P. 47.1.
The order of the trial court is affirmed.
 
PER CURIAM
 
December 21, 2005
Not designated for publication. 
See Tex. R. App. P. 47.2(a).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.